Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This office action is in response to application 16/684,433 and RCE filed on 12/01/2021.  Claims 1 and 10 have been amended.  Claims 4 and 11 have been canceled.  Claims 1-3, 5-10 and 12-14 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.  Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 1 and 10 contain subject matter.
“… the first battery management unit of the controller charges the second battery” (emphasis added). In contrast, the instant specification in [0034] discloses, “The assistant battery charge unit 400 charges the assistant battery 200. The assistant battery charge unit 400 is controlled by an assistant battery management unit 710 …” assistant battery charge unit that in turn charges the second battery (assistant battery 200) (emphasis added).  Thereby, the claims language conflicts with what the instant specification describes.
	Claims dependent from subject referenced claims inherit the same rejection
under this code section.

Allowable Subject Matter
3.  Claims 1-3, 5-10 and 12-14 are rejected under 35 U.S.C. 112(a), but would be allowable if rewritten in a form avoiding above rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/NAUM LEVIN/           Primary Examiner, Art Unit 2851